UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: Putnam VT Capital Opportunities Fund The fund's portfolio 3/31/13 (Unaudited) COMMON STOCKS (95.4%) (a) Shares Value Aerospace and defense (2.2%) AeroVironment, Inc. (NON) (S) 10,710 $194,172 Alliant Techsystems, Inc. 3,095 224,171 Cubic Corp. 3,540 151,229 Hexcel Corp. (NON) 6,740 195,527 Air freight and logistics (0.4%) Forward Air Corp. 3,715 138,532 Airlines (1.7%) Allegiant Travel Co. (S) 3,575 317,389 Spirit Airlines, Inc. (NON) 10,505 266,407 Auto components (0.7%) Autoliv, Inc. (Sweden) 1,610 111,315 BorgWarner, Inc. (NON) 1,725 133,412 Beverages (0.2%) Coca-Cola Bottling Co. Consolidated 965 58,209 Biotechnology (1.2%) Cubist Pharmaceuticals, Inc. (NON) (S) 3,436 160,874 Myriad Genetics, Inc. (NON) 9,080 230,632 Capital markets (2.8%) E*Trade Financial Corp. (NON) 10,260 109,885 SEI Investments Co. 17,710 510,928 Waddell & Reed Financial, Inc. Class A (S) 7,259 317,799 Chemicals (1.5%) Innophos Holdings, Inc. 3,705 202,145 Koppers Holdings, Inc. 2,625 115,448 Methanex Corp. (Canada) 4,370 177,553 Commercial banks (9.4%) Associated Banc-Corp. 11,685 177,495 Bancorp, Inc. (The) (NON) 24,894 344,782 Bank of Hawaii Corp. 3,460 175,803 Bank of the Ozarks, Inc. 4,655 206,449 BOK Financial Corp. 3,555 221,477 Bond Street Holdings, LLC 144A Class A (F) (NON) 3,695 55,425 City National Corp. (S) 3,460 203,829 Commerce Bancshares, Inc. 5,486 223,993 Cullen/Frost Bankers, Inc. 1,635 102,237 East West Bancorp, Inc. 12,225 313,816 F.N.B. Corp. 13,760 166,496 First Citizens BancShares, Inc. Class A 1,222 223,259 National Bank Holdings Corp. Class A 5,860 107,238 OmniAmerican Bancorp, Inc. (NON) 4,255 107,566 Popular, Inc. (Puerto Rico) (NON) 8,837 243,990 Signature Bank (NON) 1,205 94,906 SVB Financial Group (NON) 1,576 111,801 Valley National Bancorp 11,311 115,825 Commercial services and supplies (0.6%) Tetra Tech, Inc. (NON) 6,980 212,820 Communications equipment (1.6%) F5 Networks, Inc. (NON) 2,405 214,237 Netgear, Inc. (NON) 3,865 129,516 Polycom, Inc. (NON) 18,325 203,041 Construction and engineering (0.9%) Primoris Services Corp. 13,455 297,490 Consumer finance (0.7%) Portfolio Recovery Associates, Inc. (NON) 1,845 234,167 Containers and packaging (1.3%) Boise, Inc. 33,150 287,079 Owens-Illinois, Inc. (NON) 6,285 167,495 Diversified consumer services (2.2%) H&R Block, Inc. 6,973 205,146 Hillenbrand, Inc. 6,795 171,778 Sotheby's Holdings, Inc. Class A (S) 9,790 366,244 Diversified financial services (0.8%) CBOE Holdings, Inc. 4,945 182,668 MSCI, Inc. Class A (NON) 3,080 104,504 Electric utilities (1.0%) FirstEnergy Corp. 2,466 104,065 Pepco Holdings, Inc. 4,705 100,687 PNM Resources, Inc. 6,030 140,439 Electrical equipment (2.5%) AMETEK, Inc. 4,421 191,695 AZZ, Inc. 6,935 334,267 Brady Corp. 5,680 190,450 Hubbell, Inc. Class B 1,566 152,074 Electronic equipment, instruments, and components (0.9%) FLIR Systems, Inc. 6,810 177,128 MTS Systems Corp. 2,285 132,873 Energy equipment and services (3.8%) Atwood Oceanics, Inc. (NON) (S) 3,610 189,669 Helix Energy Solutions Group, Inc. (NON) 3,825 87,516 Helmerich & Payne, Inc. 2,785 169,629 Key Energy Services, Inc. (NON) (S) 20,825 168,266 McDermott International, Inc. (NON) 18,729 205,832 Oil States International, Inc. (NON) 2,075 169,258 Parker Drilling Co. (NON) 15,866 67,906 Superior Energy Services, Inc. (NON) 6,530 169,584 Unit Corp. (NON) 1,378 62,768 Food and staples retail (0.2%) Nash Finch Co. 3,258 63,792 Food products (0.4%) Fresh Del Monte Produce, Inc. 5,265 142,050 Health-care equipment and supplies (0.8%) Greatbatch, Inc. (NON) 4,080 121,870 Thoratec Corp. (NON) 4,129 154,838 Health-care providers and services (5.0%) Bio-Reference Labs, Inc. (NON) (S) 13,245 344,105 Chemed Corp. 3,560 284,729 Ensign Group, Inc. (The) 6,110 204,074 Hanger, Inc. (NON) 6,170 194,540 Magellan Health Services, Inc. (NON) 2,105 100,135 Mednax, Inc. (NON) 2,890 259,031 Owens & Minor, Inc. 5,790 188,522 Patterson Cos., Inc. 3,815 145,123 Hotels, restaurants, and leisure (1.9%) Cheesecake Factory, Inc. (The) 6,037 233,089 Choice Hotels International, Inc. (S) 4,905 207,531 Panera Bread Co. Class A (NON) 1,300 214,812 Household durables (2.5%) Harman International Industries, Inc. (S) 3,552 158,526 iRobot Corp. (NON) 4,449 114,161 Jarden Corp. (NON) 4,455 190,897 Lennar Corp. Class A 5,737 237,971 NVR, Inc. (NON) 130 140,414 Household products (0.7%) Energizer Holdings, Inc. (S) 2,240 223,395 Insurance (4.8%) American Financial Group, Inc. 2,315 109,685 Amtrust Financial Services, Inc. (S) 5,495 190,402 Aspen Insurance Holdings, Ltd. (S) 3,271 126,195 Endurance Specialty Holdings, Ltd. 2,342 111,971 Genworth Financial, Inc. Class A (NON) 13,335 133,350 HCC Insurance Holdings, Inc. 2,743 115,288 Horace Mann Educators Corp. 5,255 109,567 Protective Life Corp. 3,315 118,677 Stancorp Financial Group 2,631 112,502 Torchmark Corp. (S) 2,935 175,513 Validus Holdings, Ltd. 4,335 161,999 W.R. Berkley Corp. 4,085 181,251 Internet software and services (3.1%) IAC/InterActiveCorp. 4,010 179,167 j2 Global, Inc. (S) 6,260 245,455 Liquidity Services, Inc. (NON) (S) 2,620 78,102 Open Text Corp. (Canada) (NON) 3,975 234,644 ValueClick, Inc. (NON) 11,365 335,836 IT Services (2.6%) Alliance Data Systems Corp. (NON) 1,475 238,788 Broadridge Financial Solutions, Inc. 6,950 172,638 Global Payments, Inc. 4,570 226,946 NeuStar, Inc. Class A (NON) 5,270 245,213 Leisure equipment and products (0.5%) Polaris Industries, Inc. (S) 1,840 170,182 Life sciences tools and services (0.4%) Bruker Corp. (NON) 6,400 122,240 Machinery (3.5%) Actuant Corp. Class A (S) 5,420 165,960 AGCO Corp. 4,565 237,928 Gardner Denver, Inc. 1,762 132,344 Kennametal, Inc. (S) 4,835 188,758 Oshkosh Corp. (NON) 5,340 226,897 WABCO Holdings, Inc. (NON) 3,315 234,006 Media (0.5%) Valassis Communications, Inc. (S) 6,179 184,567 Metals and mining (2.0%) Commercial Metals Co. 8,500 134,725 IAMGOLD Corp. (Canada) 15,535 111,852 Kaiser Aluminum Corp. 2,140 138,351 Reliance Steel & Aluminum Co. 4,249 302,401 Multi-utilities (0.4%) Black Hills Corp. 2,820 124,193 Multiline retail (0.9%) Big Lots, Inc. (NON) 8,568 302,193 Oil, gas, and consumable fuels (2.7%) Cabot Oil & Gas Corp. 1,420 96,006 HollyFrontier Corp. 4,282 220,309 SM Energy Co. 1,520 90,014 Stone Energy Corp. (NON) 2,152 46,806 Tesoro Corp. 4,860 284,553 Whiting Petroleum Corp. (NON) 3,336 169,602 World Fuel Services Corp. 597 23,658 Paper and forest products (1.8%) Clearwater Paper Corp. (NON) 3,435 180,990 Domtar Corp. (Canada) 3,465 268,953 Schweitzer-Mauduit International, Inc. 4,625 179,126 Personal products (0.6%) Inter Parfums, Inc. 8,525 208,266 Pharmaceuticals (1.1%) Jazz Pharmaceuticals PLC (NON) 3,095 173,041 Medicines Co. (The) (NON) 5,880 196,510 Professional services (1.8%) Exponent, Inc. 3,175 171,260 Towers Watson & Co. Class A 3,465 240,194 TrueBlue, Inc. (NON) 9,344 197,532 Real estate investment trusts (REITs) (5.5%) Brandywine Realty Trust 13,080 194,238 DiamondRock Hospitality Co. (S) 16,279 151,557 Highwoods Properties, Inc. (S) 4,625 183,011 Hospitality Properties Trust 8,175 224,322 Kimco Realty Corp. (S) 5,130 114,912 LaSalle Hotel Properties (S) 7,640 193,903 Liberty Property Trust 4,330 172,118 Mack-Cali Realty Corp. 5,915 169,228 National Health Investors, Inc. (S) 1,809 118,399 Omega Healthcare Investors, Inc. (S) 6,613 200,771 Piedmont Office Realty Trust, Inc. Class A 8,435 165,242 Real estate management and development (0.6%) Jones Lang LaSalle, Inc. (S) 1,965 195,341 Road and rail (1.5%) Heartland Express, Inc. (S) 12,745 170,018 Landstar Systems, Inc. 5,970 340,827 Semiconductors and semiconductor equipment (3.0%) KLA-Tencor Corp. 3,125 164,813 Lam Research Corp. (NON) 5,696 236,156 Omnivision Technologies, Inc. (NON) (S) 10,695 147,377 Silicon Laboratories, Inc. (NON) 4,005 165,647 Skyworks Solutions, Inc. (NON) 7,450 164,124 Teradyne, Inc. (NON) 9,455 153,360 Software (3.3%) ANSYS, Inc. (NON) 1,500 122,130 Autodesk, Inc. (NON) 6,015 248,059 FactSet Research Systems, Inc. (S) 1,330 123,158 Manhattan Associates, Inc. (NON) 2,835 210,612 Synopsys, Inc. (NON) 7,147 256,434 TIBCO Software, Inc. (NON) 7,485 151,347 Specialty retail (3.5%) Aaron's, Inc. 5,626 161,354 Aeropostale, Inc. (NON) (S) 7,580 103,088 Buckle, Inc. (The) (S) 3,322 154,971 Cato Corp. (The) Class A 4,127 99,626 Foot Locker, Inc. 3,145 107,685 Francesca's Holdings Corp. (NON) (S) 6,662 190,933 Guess?, Inc. (S) 6,033 149,799 Jos. A. Bank Clothiers, Inc. (NON) (S) 5,425 216,458 Textiles, apparel, and luxury goods (2.1%) Crocs, Inc. (NON) 13,273 196,706 Deckers Outdoor Corp. (NON) 2,381 132,598 Iconix Brand Group, Inc. (NON) (S) 8,506 220,050 Steven Madden, Ltd. (NON) 4,102 176,960 Thrifts and mortgage finance (0.8%) Provident New York Bancorp 13,424 121,756 Simplicity Bancorp, Inc. 10,306 154,899 Tobacco (0.3%) Universal Corp. (S) 1,554 87,086 Trading companies and distributors (0.2%) MSC Industrial Direct Co., Inc. Class A (S) 797 68,367 Total common stocks (cost $25,210,289) SHORT-TERM INVESTMENTS (22.4%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 6,167,015 $6,167,015 Putnam Short Term Investment Fund 0.08% (AFF) 1,476,956 1,476,956 Total short-term investments (cost $7,643,971) TOTAL INVESTMENTS Total investments (cost $32,854,260) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $34,097,662. (b) The aggregate identified cost on a tax basis is $32,925,275, resulting in gross unrealized appreciation and depreciation of $7,767,901 and $517,249, respectively, or net unrealized appreciation of $7,250,652. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $149,305 $2,207,942 $2,357,247 $143 $— Putnam Short Term Investment Fund * — 2,685,207 1,208,251 134 1,476,956 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $6,041,895. The fund received cash collateral of $6,167,015, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $5,052,466 $— $— Consumer staples 782,798 — — Energy 2,221,376 — — Financials 8,607,010 55,425 — Health care 2,880,264 — — Industrials 5,240,314 — — Information technology 4,956,801 — — Materials 2,266,118 — — Utilities 469,384 — Total common stocks — Short-term investments 1,476,956 6,167,015 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
